 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDone occasion Nicolas asked if he had signed a card in the Union. It is not violativeof the Act for a foreman to engage in a casual discussion of organizational activitywith an employee.Normally, however, the Board would hold any interrogationas to an employee's union affiliation to be violativeper se.Standard-Coosa-ThatcherCompany,85 NLRB 1358.Here, however, the questioning appears to have occurredduring a single conversation and implied no threat of reprisal, force, or promise ofbenefit.Consequently,it ismy conclusion that in neither of these incidents did theRespondent, through Nicolas, violate the Act.N. L. R. B. v. Associated Dry GoodsCorporation, supra.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con=nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent's agents participated in the preparation andcirculation of an antiunion petition among its employees and threatened the dismissalof an employee for engaging in concerted activity, I shall recommend that theRespondent be ordered to cease and desist therefrom and from like or related con-duct.Further, because of this demonstration of the willingness of the Respondent'sagents to resort to unlawful methods to counteract an attempt by the employees toachieve self-organization through a labor organization of their own choosing, thecommission of other unfair labor practices may be anticipated. It will thereforebe recommended that the Respondent be ordered to cease and desist from in anymanner infringing upon the rights guaranteed its employees by Section 7 of the Act.the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is, and at all times relevant herein, was, engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.The Teamsters and the Machinists are labor organizations within the meaningof Section 2 (5) of the Act.3.All employees of the Respondent in its service, parts, and used car departments,exclusive of office clericals, plant clericals, salesmen, guards, professional employees,.and supervisors, constitute an appropriate unit for the purpose of collective bargain-ing within the meaning of Section 9 (b) of the Act.4.By the participation of Foreman Nicolas in the preparation of an antiunionpetition and the acquiescence of Nicolas in the use by employees of company timeand property for the circularization of this petition and by the threat of dischargeconveyed in the remarks of Service Manager Lloyd to Hilliker, as found above,the Respondent engaged in unfair labor practices within the meaning of Section 8:(a) (1) of the Act.Further, these aforesaid unfair labor practices affect commercewithin the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in any violations of the Act, as alleged inthe complaint, other than those set forth in the preceding paragraph.[Recommendations omitted from publication.]AmericanEngineering CompanyandIndustrial Union of Ma-rine and ShipbuildingWorkers of America, Local No. 35, CIO,Petitioner.Case No. 4-RC-526. April 1, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph A. Weston,112 NLRB No. 1. AMERICAN ENGINEERING COMPANY15hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.1Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Employer is engaged in the business of manufacturingstokers, hydraulic pumps, and marine equipment. It operates twoplants in Philadelphia, Pennsylvania.These plants, herein termedplant No. 1 and plant No. 2, are located about 4 miles apart. BeforeOctober 1953, virtually all of the Employer's office clerical employeeswere located at plant No. 1.During October 1953, about six of theseoffice clerical employees were moved from plant No. 1 into a newoffice building at plant No. 2.During October 1954, about 30 moreof the Employer's office clerical employees were moved from plantNo. 1 into the new building at plant No. 2.Approximately 30 officeclerical employees remained at plant No. 1.The Petitioner, which represents a production and maintenanceunit at plant No. 1, was certified by the Board in 1946 as the collective-bargaining representative for a unit of all office clerical employeesat plant No. 1. It contends that, by, virtue of this certification andits current contract with the Employer, it continues to representthe office clericals who have been moved from plant No. 1 to plantNo. 2.The Petitioner's current contract, like its 1946 certification,refers only to the plant No. 1 office clericals.The Petitioner arguesthat this is not significant because at the time of the certificationthere were no office clerical employees located at plant No. 2. It asksthat the Board treat its petition as a request to "clarify or amend"its 1946 certification to include also office clerical employees locatedat plant No. 2.The Intervenor was certified in 1946 for a unit of productionand maintenance employees, "including factory clerical employees,"at plant No. 2. It has continued bargaining, to date, for such a unit.The Intervenor contends that the office clerical employees who weremoved from plant No. 1 to plant No. 2 are within the coverage of itscurrent contract, and that this contract therefore serves as a bar tothe instant petition.In support of its contention the Intervenorargues that an appendix which was added to its 1952-1953 contractwas intended to include within the contract's coverage any office1 The hearing officer permitted Federal Labor UnionNo. 24115, AFL,hereinafter termedthe Intervenor,to intervene on the basis of its allegation that its current contract coversthe employees sought by the Petitioner.The Petitioner contends that the interventionshould have been denied because no showing of interest was made by the Intervenor.Wefind that the Intervenor does, for purposes of intervening,have an interest in these,em-ployeesAcme Steel Company,Tool & 'Machinery Division,110 NLRB 913, footnote 1.Accordingly, we hereby affirm the hearingofficer's ruling. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees employed at the time that contract was executedor who would be employed in the future. This appendix also appearsin the Intervenor's 1953-1954 contract and its current one.'Because of the changed circumstances and the time that has elapsedsince the Board first certified the Petitioner, we reject the Petitioner'srequest that its 1946 certification be broadened to include office clericalemployees now working at plant No. 2. As to the Intervenor's con-tention, the appendix relied upon by the Intervenor refers to "officeclerical employees of the plant No. 2 bargaining unit in the classifica-tion shown in Exhibit D attached. . . ."The only classificationlisted in Exhibit D is that of timekeepers.Timekeepers at plantNo. 2 work in the "shop" office, which is located just off the productionarea, whereas the other clerical employees at plant No. 2 all appearto work in the new office building. The timekeepers record the em-ployees' time and maintain certain cost and production records. Priorto the 1952 contract these employees were listed in the Intervenor'scontract in a seniority grouping together with other employees whoclearly were plant clericals. In these circumstances, we find that thetimekeepers referred to in' the,Intervenor's contracts,- in spite of theuse of the term "office clerical" in the appendix when referring tothem, are plant clericals?Moreover it also appears that even thoughthe Intervenor alleges that its contract was altered in 1952 to includeoffice clerical employees, the recognition clause of the contract, asit had prior to this time, refers only to the inclusion of shop clericalemployees in the unit. In addition, the Employer's personnel man-ager testified that the contract was not intended to cover any employeeswho would not come within - the term "shop clerical employees:"We find, therefore,'that-the'Intervenor's contract does not cover officeclerical employees, and that the Intervenor's contract cannot,serveas a bar to the instant proceedings.Accordingly, the Intervenor'smotion to dismiss, on this ground, is denied.In view of the foregoing, we find that a question affecting com-merce exists concerning the representation of the office clerical em-ployees of the Employer at plant No. 2 within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner contends that the only appropriate unit is one con-sisting of all the Employer's office clerical employees at plants Nos.1 and 2. It asks that an election be directed among these employees,should the Board reject its request for clarification discussed above.The Intervenor, although claiming to represent the office clerical em-ployees at plant No. 2, did not take an express position as to the ap-2The Intervenor and the Employer agreed on July 23, 1954,to extend their 1953-1954contract,without substantial change in its terms,until June 30, 1955.9 SeeNorthropAircraft, Inc,110 NLRB 1349;Daystrom Furniture Division,Daystrom,Inc,101NLRB 343,344-345. LLOYDREISNER17propriate unit.The Employer likewise indicated no position on theunit question.We do not agree with the Petitioner that only the multiplant unitis appropriate here.The relatively proximity of the plants; the top-level supervision, which appears to be on a multiplant basis; and thesimilarity of work performed by the office clericals at plants Nos. 1and 2, indicate that a multiplant unit may be appropriate.On theother hand, we note that the immediate supervision of the office cleri-cal employees is on a single-plant basis, and that the Employer's bar-gaining history with respect to its other employees has always beenon a single-plant basis. In these circumstances, we are of the opinionthat either a separate unit of all office clericals at plant No. 1 or amultiplant unit of all office clericals at plants Nos. 1 and 2, may beappropriate.We shall, therefore, direct an election in the following votinggroup : All office clerical employees of the Employer at its plant No. 2,located atWheatsheaf Lane and Sepviva Street, Philadelphia, Penn-sylvania, but excluding timekeepers, shop expediters, draftsmen, en-gineers, tool designers, personnel, department employees, secretariesto plant officials, sales correspondents, and supervisors as defined inthe Act. If a majority of the employees voting cast their ballots forthe Petitioner, they will be taken to have indicated their desire to bepart of a multiplant unit consisting of all of the Employer's officeclerical employees at plants Nos. 1 and 2 and the Petitioner may bar-gain for them on this basis; if a majority select the Intervenor theywill be taken to have indicated their desire to be representedin a sin-gle unit of the Employer's plant No. 2 office clericals and the Inter-venor may bargain for them on this basis.[Text of Direction of Election omitted from publication.]Lloyd Reisner,Business Agent of Local 135; Local No.135, In-ternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFLandColeman Wig-gins.Case No. 35-CB-145.April 5,1955DECISION AND ORDEROn December 23, 1954, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices in violation of Section 8 (b) (1) (A) of the Act andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in a copy of the Intermediate Report112 NLRB No. 4.